PROPOSED EXAMINER’S AMENDMENT
The examiner proposes amending the instant claims in the following manner to overcome all rejections other than double patenting rejections.

X) Claim 73 is proposed to be amended in the following manner:
Claim 73 (Proposed Amendment): A composition comprising a SORT lipid composition assembled with a therapeutic agent, which SORT lipid composition comprises:
(1) an ionizable cationic [[ ]] dendron or dendrimer; and
(2) a permanently cationic selective organ targeting (SORT) lipid,
wherein said lipid composition comprises said permanently cationic SORT lipid at a molar percentage of about 5% or more, wherein the molar percentage is determined based on total mols of lipids, dendron, and dendrimer present in the SORT lipid composition;
wherein said SORT lipid composition is characterized by an apparent pKa of about 8 or higher as determined by a 2-(p-toluidino)-6-naphthalenesulfonic acid titration assay; and 
wherein said [[ ]] composition is [[ ]] delivers the therapeutic agent to [[ ]] the lungs following intravenous administration;
wherein (1) the cationic ionizable [[ ]] dendron or dendrimer is a compound having the structure of Formula (I):
Core-(Repeating Unit)n-Terminating Group (I),
or a pharmaceutically acceptable salt thereof,
[[ ]] wherein:
the core is linked to one or more repeating units, wherein:
the core [[ ]] is made from a compound with the structure of Formula (II):

    PNG
    media_image1.png
    49
    121
    media_image1.png
    Greyscale

wherein, in Formula (II):
X1 is amino, optionally substituted alkylamino(C≤12), optionally substituted dialkylamino(C≤12), optionally substituted heterocycloalkyl(C≤12), or optionally substituted heteroaryl(C≤12);
R1 is amino, hydroxy, mercapto, optionally substituted alkylamino(C≤12), or optionally substituted dialkylamino(C≤12); and
a is 1, 2, 3, 4, 5, or 6; or
alternatively, the core [[ ]] is made from a compound with the structure of Formula (III):

    PNG
    media_image2.png
    61
    138
    media_image2.png
    Greyscale

wherein, in Formula (III):
X2 is N(R5)y, wherein: 
R5 is hydrogen or optionally substituted alkyl(C≤18); and 
y is 0, 1, or 2, provided that the sum of y and z is 3; 
R2 is amino, hydroxy, mercapto, optionally substituted alkylamino(C≤12), or optionally substituted dialkylamino(C≤12);
b is 1, 2, 3, 4, 5, or 6; and 
z is 1, 2, 3; provided that the sum of z and y is 3; or 
alternatively, the core [[ ]] is made from a compound with the structure of Formula (IV):

    PNG
    media_image3.png
    60
    169
    media_image3.png
    Greyscale

wherein, in Formula (IV): 
X3 is selected from -NR6-, -O-, optionally substituted alkylaminodiyl(C≤8), optionally substituted alkoxydiyl(C≤8), optionally substituted arenediyl(C≤8), optionally substituted heteroarenediyl(C≤8), and optionally substituted heterocycloalkanediyl(C≤8),
wherein R6 is hydrogen, alkyl(C≤8), or substituted alkyl(C≤8);
R3 and R4 are each independently selected from amino, hydroxy, mercapto, optionally substituted alkylamino(C≤12), and optionally substituted dialkylamino(C≤12); and 
c and d are each independently 1, 2, 3, 4, 5, or 6; or 
alternatively, the core is made from an optionally substituted alkylamine(C≤18), an optionally substituted dialkylamine(C≤36), or an optionally substituted heterocycloalkane(C≤12); 
the repeating unit comprises a degradable diacyl and optionally a linker; wherein: 
the degradable diacyl group has the formula: 

    PNG
    media_image4.png
    82
    239
    media_image4.png
    Greyscale

wherein, in Formula (VII): A1 and A2 are each independently -O- or -NRa- wherein Ra is hydrogen or optionally substituted alkyl(C≤6); 
Y3 is selected from optionally substituted alkanediyl(C≤12), a optionally substituted alkenediyl(C≤12), optionally substituted arenediyl(C≤12), and a group of the formula:

    PNG
    media_image5.png
    61
    345
    media_image5.png
    Greyscale

wherein: 
X3A and X4 are each independently selected from optionally substituted alkanediyl(C≤12), optionally substituted alkenediyl(C≤12), and optionally substituted arenediyl(C≤12); and 
Y5 is selected from a covalent bond, optionally substituted alkanediyl(C≤12), optionally substituted alkenediyl(C≤12), and optionally substituted arenediyl(C≤12); and
R9 is optionally substituted alkyl(C≤8); and 
the linker group has the formula:

    PNG
    media_image6.png
    77
    161
    media_image6.png
    Greyscale

wherein, in Formula (VI): 
Y1 is selected from optionally substituted alkanediyl(C≤12), optionally substituted alkenediyl(C≤12), and optionally substituted arenediyl(C≤12); and 
wherein when the repeating unit comprises a linker group, then the linker group is attached to a degradable diacyl group on both the nitrogen and the sulfur atoms of the linker group, wherein the first group in the repeating unit is a degradable diacyl group, wherein for each linker group, the next group comprises two degradable diacyl groups attached to the nitrogen atom of the linker group; and 
wherein n is the number of linker groups present in the repeating unit; wherein n is 0, 1, 2, 3, 4, 5, or 6; and 
the terminating group has the formula:

    PNG
    media_image7.png
    62
    170
    media_image7.png
    Greyscale

wherein, in Formula (VIII): 
Y4 is alkanediyl(C≤18) optionally substituted with one or more substituents independently selected from -OH, -F, -Cl, -Br, -I, -SH, -OCH3, -OCH2CH3, -SCH3, and -OC(O)CH3;
R10 is selected from hydrogen, carboxy, hydroxy, aryl(C≤12), alkylamino(C≤12), dialkylamino(C≤12), N-heterocycloalkyl(C≤12), -C(O)N(R11)-alkanediyl(C≤6)-heterocycloalkyl(C≤12), -C(O)-alkylamino(C≤12), -C(O)-dialkylamino(C≤12), and -C(O)-N-heterocycloalkyl(C≤12), wherein: 
R11 is hydrogen or optionally substituted alkyl(C≤6); and 
wherein the final degradable diacyl in a chain of repeating unit(s) is attached to the terminating group; and
wherein (2) the permanently cationic SORT lipid comprises (i) a cationic headgroup [[ ]] and (ii) a plurality of hydrophobic tails, wherein: 
the cationic headgroup comprises a quaternary ammonium moiety [[ ]] and 
(ii) the plurality of hydrophobic tails comprises from 2 to 6 hydrophobic tails, wherein a hydrophobic tail in the plurality of hydrophobic tails is independently C6-C24 alkyl or C6-C24 alkenyl.

X) Claim 74 has already been cancelled.

X) Claim 75 is proposed to be amended in the following manner:
Claim 75 (Proposed Amendment): The composition of claim 73, wherein said permanently cationic SORT lipid is present in said SORT lipid composition at a molar percentage from about 5% to about 65%, wherein the molar percentage is determined based on total mols of lipids, dendron, and dendrimer present in the SORT lipid composition.

X) Claims 76-77 have already been cancelled.

X) No amendment to claim 78 is proposed.

X) Claims 79-80 have already been cancelled.

X) Claim 81 is proposed to be amended in the following manner:
Claim 81 (Proposed Amendment): The composition of claim 73, wherein said lipid composition comprises said ionizable cationic [[ ]] dendron or dendrimer at a molar percentage from about 5% to about 30%, wherein the molar percentage is determined based on total mols of lipids, dendron, and dendrimer present in the SORT lipid composition.

X) No amendment to claim 82 is proposed.

X) No amendment to claim 83 is proposed.

X) Claim 84 is proposed to be amended in the following manner:
Claim 84 (Proposed Amendment): The composition of claim 82, wherein said lipid composition comprises said zwitterionic lipid at a molar percentage from about 8% to about 23%, wherein the molar percentage is determined based on total mols of lipids present in the SORT lipid composition.

X) No amendment to claim 85 is proposed.

X) Claim 86 is proposed to be amended in the following manner:
Claim 86 (Proposed Amendment): The composition of claim 85, wherein said lipid composition comprises said polymer-conjugated lipid at a molar percentage from about 0.5% to about 10%, wherein the molar percentage is determined based on total mols of lipids present in the SORT lipid composition.

X) No amendment to claim 87 is proposed.

X) No amendment to claim 88 is proposed.

X) Claim 89 is proposed to be amended in the following manner:
Claim 89 (Proposed Amendment): The composition of claim 88, wherein said lipid composition comprises said steroid or steroid derivative at a molar percentage from about 15% to about 46%, wherein the molar percentage is determined based on total mols of lipids present in the SORT lipid composition.

X) No amendment to claim 90 is proposed.

X) No amendment to claim 91 is proposed.

X) No amendment to claim 92 is proposed.

X) No amendment to claim 93 is proposed.

X) No amendment to claim 94 is proposed.

X) No amendment to claim 95 is proposed.

X) No amendment to claim 96 is proposed.

X) No amendment to claim 97 is proposed.

X) No amendment to claim 98 is proposed.

X) No amendment to claim 99 is proposed.

X) Claim 100 is proposed to be allowed without further amendment.

X) Claims 101-104 have already been cancelled.

X) Claim 105 is proposed to be cancelled without prejudice or disclaimer. This is because the cationic headgroup (of the SORT lipid) cannot be monovalent if the cationic headgroup is quaternary.

X) Claim 106 is proposed to be amended in the following manner:
Claim 106 (Proposed Amendment): The composition of claim 73, wherein the permanently cationic SORT lipid comprises a [[ ]] trimethylammonium-propane (TAP) headgroup, or an ethylphosphocholine (EPC) headgroup.

X) No amendment to claim 107 is proposed.

X) No amendment to claim 108 is proposed.

X) No amendment to claim 109 is proposed.

X) No amendment to claim 110 is proposed.

X) No amendment to claim 111 is proposed.

X) No amendment to claim 112 is proposed.

X) Claim 113 is proposed to be amended in the following manner:
Claim 113 (Proposed Amendment): The composition of claim 73, wherein, in the compound of Formula (I), or the pharmaceutically acceptable salt thereof, the core [[ ]] is made from the structure of Formula (IV):

    PNG
    media_image8.png
    48
    126
    media_image8.png
    Greyscale
.

X) Claim 114 is proposed to be amended in the following manner:
Claim 114 (Proposed Amendment): The composition of claim 73, wherein, in the compound of Formula (I), or the pharmaceutically acceptable salt thereof, the core [[ ]] is made from a structure selected from the group consisting of:

    PNG
    media_image9.png
    70
    371
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    267
    497
    media_image10.png
    Greyscale


X) No amendment to claim 115 is proposed.

X) No amendment to claim 116 is proposed.

See the next page for reasons why the proposed amendments are needed.


Reasons for Requesting Proposed Amendments
The examiner has requested the proposed amendments for at least the following reasons.
First, the examiner has proposed amending the “ionizable cationic lipid” (1) to an “ionizable cationic dendron or dendrimer” in claim 73. This is because, in view of the newly added claim language, the relevant structure is no longer drawn to a lipid because it does not appear to include an end with lipophilic groups.
Secondly, with regard to the mole percentage, this has been amended to be drawn to being determined based upon the total moles of lipids, dendrimers, and dendrons, as species (1) is now no longer considered to be a lipid.
Third, the examiner has proposed amending the claim to require that the composition delivers the therapeutic agent to the lungs following intravenous administration. This is adequately supported as of page 101 at the bottom of the page in the instant specification. This feature helps distinguish the claims from the prior art. Even if, purely en arguendo, the skilled artisan would have been motivated to have combined a SORT lipid with the ionizable cationic dendron or dendrimer, there would have been no expectation that the resultant composition would have been able to have delivered a therapeutic agent to the lungs when injected intravenously. In fact, the expectation would have been to deliver to the liver rather than the lungs; see the Derek Lowe publications on the PTO-892 mailed on 24 January 2022. As such, the fact that the claimed particles go the lungs rather than the liver when injected intravenously represents subject matter that would not have been expected by one of ordinary skill in the art.
The examiner notes the following here. First, it is crucial that the claims recite that the therapeutic agent is delivered to the lungs when injected intravenously. This is necessary because delivery to the lungs when administered in a different manner, such as via inhaler, would not have been unexpected. Regardless, as the claims are composition claims, they do not actually require that the composition be injected intravenously; however, the require that the composition result in delivery of a therapeutic agent to the lungs when injected intravenously.
Secondly, if applicant were to amend claim 73 to recite delivery to the spleen as an alternative to delivery to the lungs, that would not appear to result in allowable subject matter. This is because the skilled artisan would have expected that delivery to the spleen from intravenous administration could have been achieved by sizing the particle in a certain size range. See e.g. Sgouros (US 2011/0165223 A1), which was cited on the PTO-892 mailed on 24 January 2022. In contrast, delivery to the lungs upon intravenous administration would have been unexpected in a manner that delivery to the spleen upon intravenous administration would not have been unexpected.
No amendments have been proposed in regard to the apparent pKa other than replacing “apparent pK” with “apparent pKa”. This limitation is crucial in regard to overcoming two newly cited references which are discussed in greater detail below; namely, Yung et al. (Molecular Pharmaceutics, Vol. 13, 2016, pages 653-662) and Lee (US 2016/0081944 A1).
With regard to the dendron/dendrimer, the examiner notes that the claims appear to recite complete compounds rather than functional groups as the core. See e.g. claim 114. This does not make sense in view of the fact that claim 73 recites the following chemical formula

    PNG
    media_image11.png
    29
    322
    media_image11.png
    Greyscale

which indicates that the core is bound to the repeating units and is not a compound in and of itself. To solve this problem, the examiner has proposed amending claim 73 and other dependent claims drawn to the core such as claim 114 to recite that the core is made from the recited compound, not that the core is the recited compound. This indicates that the recited compound engages in further chemical reactions to make the core; these chemical reactions would have been binding to the repeating units.
With regard to the SORT lipids, there appear to be conflicting limitations regarding whether the SORT lipid comprises a quaternary ammonium moiety. The examiner has proposed amending the claims to require that the SORT lipid comprises a quaternary ammonium moiety, rendering it truly permanently cationic. The examiner has proposed canceling limitations that would go against the quaternary ammonium being permanently cationic. For example, the examiner has proposed canceling the term “dialkylammonium” as it relates to the SORT lipid, because a dialkylammonium group comprises an amine nitrogen bound to only two alkyl groups. This would mean that the nitrogen is also bound to a hydrogen atom and has a lone electron pair. Therefore, the nitrogen cannot be considered to be quaternary ammonium. In order to avoid indefiniteness issues, the examiner has proposed deleting limitations that go against the SORT lipid being a permanently cationic lipid.


Relevant Prior Art – No Rejection
The amendments to claim 73 regarding the dendron/dendrimer appear to be supported in the instant application on page 8 at the bottom of the page through page 12. New claims drawn to the dendron/dendrimer such as claims 113-114 appear to be supported as of pages 12-13 of the instant specification.
As relevant prior art, the examiner cites Siegwart et al. (US 2017/0121279 A1). Siegwart et al. (hereafter referred to as Siegwart), is drawn to dendrimers for delivery of nucleic acid therapeutic agents, as of Siegwart, title and abstract. These appear to be the same dendrimers recites by part (1) of instant claim 73; see claim 1 of Siegwart. However, Siegwart does not appear to teach a lipid that would read on the required SORT lipid.
The examiner takes the position that permanently cationic lipids comprising quaternary ammonium moieties were previously known in the art prior to the effective filing date of the instant application. See e.g. various secondary references cited in the prior office action on 1 November 2021 such as Kadiyala et al. (WO 2017/053713 A1). DOTAP and DOTMA are well-known examples of quaternary ammonium containing lipids, as of Kadiyala, page 83, paragraph 00303, reproduced on page 7 of the office action on 1 November 2021; these could conceivably read on the required SORT lipid.
Nevertheless, even if, purely en arguendo, it would have been prima facie obvious for the skilled artisan to have added a permanently cationic lipid to the composition of Siegwart, there would have been no evidence that the resultant composition would have successfully delivered active agent to the lungs upon intravenous administration. The fact that a certain result or characteristic may occur or be present in the prior art (delivery to the lungs) is not sufficient to establish the inherency of that result or characteristic. See MPEP 2112(IV). The examiner notes that inherency must be based upon what is necessarily present in the prior art, not what would have resulted based upon optimization of conditions.
As additional close prior art that has not previously been cited, the examiner cites Yung et al. (Molecular Pharmaceutics, Vol. 13, 2016, pages 653-662) and Lee (US 2016/0081944 A1). Both references are drawn to lipid nanoparticles for delivering therapeutic agents comprising both quaternary and tertiary cationic lipids, as of e.g. Yung, page 653, figure in abstract, reproduced below.

    PNG
    media_image12.png
    366
    688
    media_image12.png
    Greyscale

Also see figure 7 of Lee, which appears to be the same as the above-reproduced figure. Both references use the term QTsome to refer to this composition, wherein the “Q” refers to quaternary amines and the “T” to tertiary amines.
Yung and Lee differ from the claimed invention because the tertiary amine of Yung and Lee differs from the ionizable cationic dendrimer recited by the proposed claims. Lee teaches the lipids DODAP, DODMA, DC-CHOL, N,N-dimethylhexadecylamine, or combinations thereof in paragraph 0024 as well as DSDMA, DLinDAP, DLinKDMA, and DLinKC2-DMA in paragraph 0193, and none of these lipids would have read on the required ionizable cationic dendron/dendrimer.
Yung and Lee also differ from the claimed invention for the following reasons. The claims require an apparent pKa of about 8 or higher. Yung and Lee appear to be silent regarding the apparent pKa. Nevertheless, teachings from Yung and Lee appear to support the position that Yung and Lee have an apparent pKa that is less than 8. For example, the above-reproduced figure appears to indicate that the liposome of Yung has tertiary amines that are charged and protonated at pH 5.5. However, the above-reproduced figure of Yung appears to indicate that at pH 7.4, mostly the quaternary amines but not the tertiary amines would have been charged. See also figure 26 of Lee, reproduced below.

    PNG
    media_image13.png
    604
    459
    media_image13.png
    Greyscale

The examiner understands that the skilled artisan would have expected an apparent pKa less than 7 in the composition of Lee. This is because the slope at which zeta potential decreases with increasing pH appears to be less between a pH of 7 and 8 than between a pH of 6 and 7. This would appear to indicate that at a pH of 7, most of the tertiary amines would have already been deprotonated, and only a small portion of tertiary amines were protonated at pH 7 and get deprotonated at a pH greater than 7.
Similar data is shown in figure 11, which is also reproduced below.

    PNG
    media_image14.png
    287
    448
    media_image14.png
    Greyscale

The above-reproduced data would appear to indicate that in the case of the QT liposome, most of the tertiary amines would have been deprotonated between pH 4 and pH 7. This would strongly speak to an apparent pKa below 7, which is in contrast with the instant claims which require an apparent pKa of about 8 or higher.
While neither Yung nor Lee teach the phrase “apparent pKa” it is the examiner’s understanding that the above-reproduced data would have indicated that the apparent pKa of the composition of Yung/Lee would likely have been below 8. This is because the above-reproduce data would appear to indicate that the tertiary amines are mostly in their deprotonated state at pH 7 or 7.4. This would appear to indicate that the pH at which half the tertiary amines are protonate and the other half deprotonated, which is understood by the examiner to be apparent pKa, would likely have been below about 7 or about 7.4, rendering the apparent pKa of Yung/Lee to have been lower than the claimed apparent pKa. There would have been no motivation for the skilled artisan to have modified the composition of Yung/Lee to have had an apparent pKa of 8 or higher, as required by the instant claims. Even if, purely en arguendo, the skilled artisan would have been motivated to have combined Yung/Lee with Siegwart, there would have been no motivation for the skilled artisan to have increased apparent pKa to 8 or higher, nor would there have been an expectation that the combination would have necessarily resulted in an apparent pKa of 8 or higher.

Double Patenting Rejections Would Still be Maintained
With regard to double patenting rejections, the rejection over 17/473,863 (US Patent 11,304,911) would still appear to stand in view of claims 10-11 of the ‘911 patent. The double patenting rejection in 17/572,615 would appear to stand in view of copending claim 99. The double patenting rejection of US Patent 11,229,609 would appear to stand at least in view of claim 3 of the ‘609 patent. In view of the fact that these cases are drawn to delivery to the lungs, there would have been reason for the skilled artisan to have expected that these compositions would have had the required apparent pKa.

Conclusion
The instant claims are not currently in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612